Title: From Thomas Jefferson to United States Senate, 28 January 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Jan. 28. 1805.
                  
                   I nominate Charles Tenant Porter of East Tenissee to be Marshal of East Tenissee for four years from the expiration of his present commission of Marshal.
                  Edward Scott of East Tenissee to be Attorney for the US. in the district of East Tenissee.
                  Algernon Sidney Stanford of Maryland to be Collector & Inspector of the revenue for the port and district of Vienna in Maryland.
                  Ormond Tuley of North Carolina to be Surveyor & Inspector of the revenue for the port of Slade’s creek.
                  William Walton of Maryland to be Commercial Agent for the US. at Santo Domingo.
                  
                     Th: Jefferson 
                     
                     
               